Title: From George Washington to Major General Alexander McDougall, 15 September 1778
From: Washington, George
To: McDougall, Alexander


          
            Sir
            [White Plains, 15 September 1778]
          
          You are to march tomorrow morning precisely at the time appointed with the division under your command towards Danbury, there to join the left Wing, under the immediate command of Major General Gates.
          You will take the Route by King’s Street Bedford &ca.
          You will regulate the particular order of your march, agreeable to the principles of a General Order issued at Valley Forge the first of June last, and to the General order of this day; observing every precaution to preserve the greatest regularity and to prevent every species of injury or abuse, either to the persons or properties of the inhabitants, on any pretence whatever. Given at Head Quarters White Plains this 15th day of Sepr 1778.
          
            Go: Washington
          
        